         Case:1:20-cv-00268-BLW
         Case  20-35584, 09/23/2020, ID: 11833642,
                                  Document         DktEntry:
                                             33 Filed        49, Page
                                                      09/23/20   Page 11 of
                                                                         of 11

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                      SEP 23 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 RECLAIM IDAHO, an Idaho political              No. 20-35584
 action committee and LUKE
 MAYVILLE,
                                                D.C. No. 1:20-cv-00268-BLW
               Plaintiffs - Appellees,          U.S. District Court for Idaho, Boise

   v.                                           MANDATE

 BRAD LITTLE, in his official capacity
 as Governor of Idaho and
 LAWERENCE DENNY, in his official
 capacity as Idaho Secretary of State,

               Defendants - Appellants.


        The judgment of this Court, entered September 01, 2020, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Nixon Antonio Callejas Morales
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
